IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHERRI SILVER HALL,                                   No. 67799
                                  Appellant,
                              vs.
                CENTRAL MORTGAGE COMPANY,
                                                                             FILED
                                  Respondent.                                MAR 1 0 2016
                                                                           TRACIE K. LINDEMAN
                                     ORDER DISMISSING APPEAL            CLERK OF SUPREME COURT
                                                                        BY         ten*,
                                                                              DEPUTY
                                                                                    ci

                            Pursuant to the stipulation of the parties, and cause
                appearing, this appeal is dismissed. The parties shall bear their own costs
                and attorney fees. NRAP 42(b). The injunction issued in our June 9,
                2015, order is hereby dissolved.
                            It is so ORDERED.




                cc:   Hon. Kathleen E. Delaney, District Judge
                      Legal Aid Center of Southern Nevada, Inc.
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Eighth District Court Clerk
                      Christopher Connell




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                                 q3